El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Pedro Anffant entabló demanda en enero 14, 1915, contra Víctor Sallaberry en cobro' de tina suma de dinero y embargó una propiedad del deudor para asegurar la efectividad de la sentencia/ Con anterioridad a esa fecha, sin embargo, o sea en 1912, la Sucesión- de Manuel de J. Ramos había obte-nido una sentencia contra el mismo deudor y mientras estaba todavía pendiente el procedimiento en el pleito de Auffant obtuvo una orden de ejecución y el marshal de la' Corte Municipal de Yauco embargó y tomó posesión de la. misma pro-piedad. Todos estos procedimientos tuvieron lugar en la Corte Municipal de Yauco.
Alegando tener Auffant un derecho preferente o gravamen sobre la propiedad, solicitó en la Corte de Distrito de Ponce una orden de injunction para impedir que dicha Suce-sión de Ramos ejecutara la referida sentencia sobre la men-cionada propiedad mientras no se resolviera el pleito de Auffant que todavía estaba pendiente. La Corte de Distrito de Ponee dictó sentencia no precisamente en los términos en que fue solicitada en la petición de injunction, pero prohi-biendo en ella a los demandados verificar ningún acto en ejecución de la sentencia a favor de la referida Sucesión de Ramos.
*418El primer error que ha sido alegado por el apelante es .que la corte- de distrito- no tiene facultad para conceder un injunction perpetuo puesto que el objeto de la acción no fué obtener un injunction permanente y el injunction solicitado no era un remedio en ayuda de algún pleito principal.
Creemos que el artículo 3 de la Ley de marzo 8, 1906, y -especialmente el párráfo primero, tiene por objeto conceder el remedio mediante injunction, bien incidentalmente a algún otro pleito, o directamente por medio de petición presentada con tal fin. De conformidad con el párrafo Io. la petición' debe ser, o por un período de tiempo limitado, o permanente. En el presente caso la orden no restringió a los demandados por un período de tiempo determinado y el remedio podría quedar convertido en permanente si el peticionario tenía de-recho a obtener un injunction y la corte facultad para con-cederlo.
Asumiendo pues, que el peticionario tenía razón al .sos-tener que el embargo para asegurar el pleito de Auffant debía prevalecer a la ejecución de la Sucesión de Ramos, surge la cuestión de si la materia objeto de la acción es una en que puede propiamente concederse el remedio del injunction. Las parteá no han tratado de esta cuestión. La duda que se ofrece es si la Sucesión de Ramos no tenía derecho a em-bargar la propiedad de Sallaberry y a venderla con sujeción al embargo anterior de Auffant. La Sucesión de Ramos en todo caso tendría derecho a cualquier participación que que-dara al deudor Sallaberry y a venderla sujeta al embargo anterior de Auffant., Para poner un ejemplo más concreto, si la propiedad de Sallaberry excedía a la obligación y costas ■de Auffant ¿qué hay en ello que impida a un acreedor por sentencia vender la propiedad por ese supuesto exceso? El gravamen del embargo quedaría. En este caso la petición no suministra ninguna idea acerca del valor de la propiedad, p.ero si el embargo de Auffant tiene preferencia, como de-,claró pyobado la corte inferior, y como nos inclinamos a creer, el acreedor por ejecución tendría derecho a embargar cual-*419quier derecho que quedara al deudor. Por tauto uo creemos que el peticionario estableció un caso para obtener el remedio solicitado. Afirma éste que puede presumirse que su embargo está inscrito en el registro de la propiedad y esa ale-gación no se impugna seriamente. Por consiguiente, somos de parecer de que si se hiciera alguna venta por razón de la ejecución de Sallaberry y presentara la escritura al regis-tro tendría que inscribirse sujeta al embargo de Auffant. Si después del embargo hecho en este caso el deudor hubiera preferido vender la propiedad a la Sucesión de liamos, ésta habría adquirido con sujeción al embargo. La posición de la persona que compra en la venta por ejecución sería ente-ramente igual y el derecho preferente de Auffant quedaría protegido y cuando obtuviera su sentencia podría vender.
Debe notarse además que en este caso la sentencia bajo cualquier teoría razonable de la demanda fué extralimitada. Con ella se paralizó la ejecución de la sentencia de la Suce-sión de Ramos. Un acreedor tiene derecho a ejecutar su sentencia sobre cualquier otra propiedad si no lo hace en la propiedad particular que se discute. Debe revocarse la sentencia y desestimarse la petición.

.Revocada la resolución apelada y desestimada la petición de injunction.